United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                         June 9, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 04-41409
                            Summary Calendar



                     UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

                         CAMILO RAMOS-HERNANDEZ,

                                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 5:04-CR-686-ALL
                         --------------------

Before JONES, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Camilo Ramos-Hernandez (Ramos) appeals his sentence following

his guilty plea conviction for unlawfully transporting illegal

aliens within the United States for profit.          He argues that the

district court reversibly erred in light of United States v.

Booker, 543 U.S. 220 (2005), because the court sentenced him

pursuant to a mandatory application of the Sentencing Guidelines.

     The district court did err in sentencing Ramos pursuant to a

mandatory   guidelines    system.    See   United   States    v.    Walters,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
418 F.3d 461, 463 (5th Cir. 2005).            The Government concedes that

Ramos preserved this error for appeal.            The Government, however,

has   not   shown   beyond   a   reasonable    doubt   that   the   error   was

harmless.    See Walters, 418 F.3d at 463; United States v. Woods,

440 F.3d    255,    258-61   (5th   Cir.   2006).      Accordingly,   Ramos’s

sentence is vacated, and this case is remanded for resentencing.

CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR RESENTENCING.




                                      2